Exhibit 10.5

Execution Version

JOINDER AGREEMENT TO EXCHANGE AND REGISTRATION RIGHTS AGREEMENT

March 3, 2016

WHEREAS, reference is hereby made to (i) the Exchange and Registration Rights
Agreement, dated as of February 18, 2016 (the “Registration Rights Agreement”),
by and between MTW Foodservice Escrow Corp. (“Escrow Issuer”) and Goldman,
Sachs & Co., on behalf of itself and as representative of the other Initial
Purchasers and (ii) the Purchase Agreement, dated as of February 5, 2016 (the
“Purchase Agreement”), by and among the Escrow Issuer, Manitowoc Foodservice,
Inc. (the “Company”), the guarantors party thereto and Goldman, Sachs & Co., on
behalf of itself and as representative of the other Initial Purchasers;

WHEREAS, the Purchase Agreement contemplates that immediately prior to the
Escrow Release on the Escrow Release Date, (i) the Escrow Issuer will merge with
and into the Company, with the Company continuing as the surviving corporation
in the merger and assuming all obligations of the Escrow Issuer under the
Purchase Agreement and the Registration Rights Agreement, (ii) the Company will
agree to join the Registration Rights Agreement as the Issuer pursuant to this
agreement (this “Joinder Agreement”) and (iii) each subsidiary of the Company
that is a signatory hereto (each, a “Guarantor”) will agree to join the
Registration Rights Agreement as a Guarantor pursuant to this Joinder Agreement;
and

WHEREAS, this Joinder Agreement is being executed on the Escrow Release Date by
the Company and each of the Guarantors (each a “Joinder Party” and collectively,
the “Joinder Parties”) in order for such party to become party to the
Registration Rights Agreement.

Unless otherwise defined herein, terms defined in the Registration Rights
Agreement and used herein shall have the meanings given them in the Registration
Rights Agreement.

NOW, THEREFORE, in consideration of the foregoing, each Joinder Party agrees for
the benefit of the Initial Purchasers as follows:

1. Joinder. Each Joinder Party hereby agrees to (i) join and become a party to
the Registration Rights Agreement as indicated by its signature below, (ii) be
bound by all covenants, agreements, representations, warranties and
acknowledgments attributable to such Joinder Party under the Registration Rights
Agreement, as if such Joinder Party was a party thereto as of the date of the
Registration Rights Agreement and (iii) perform all obligations and duties as
are required of it (including those obligations and duties of an indemnifying
party) pursuant to the Registration Rights Agreement.

2. Representations and Warranties of each Joinder Party. Each Joinder Party
hereby acknowledges that it has received a copy of the Registration Rights
Agreement. Each Joinder Party, jointly and severally, hereby represents,
warrants and covenants to each Initial Purchaser that it has all the requisite
corporate, limited partnership or limited liability company power and authority
to execute, deliver and perform its obligations under this Joinder Agreement and
the consummation of the transaction contemplated hereby. Each Joinder Party
hereby represents and warrants that the representations and warranties set forth
in the Registration Rights Agreement applicable to such party are true and
correct on and as of the date hereof. This Joinder Agreement has been duly
authorized, executed and delivered by each Joinder Party.



--------------------------------------------------------------------------------

3. Governing Law. This Joinder Agreement, and any claim, controversy or dispute
arising under or related to this Joinder Agreement, shall be governed by and
construed in accordance with the laws of the State of New York.

4. Counterparts. This agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Joinder Agreement by facsimile, email or other electronic
transmission (e.g., “pdf”) shall be effective as delivery of a manually executed
counterpart of this Joinder Agreement.

5. Amendments. No amendment or waiver of any provision of this Joinder
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

6. Headings. The headings in this Joinder Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Joinder Agreement as of
the date first written above.

 

MANITOWOC FOODSERVICE, INC., as the Company By:  

/s/ Maurice D. Jones

  Name:   Maurice D. Jones   Title:   Senior Vice President, General     Counsel
and Secretary APPLIANCE SCIENTIFIC, INC.

BERISFORD PROPERTY DEVELOPMENT

(USA) LTD.

CHARLES NEEDHAM INDUSTRIES INC. CLEVELAND RANGE, LLC THE DELFIELD COMPANY LLC
ENODIS CORPORATION ENODIS GROUP HOLDINGS US, INC. ENODIS HOLDINGS, INC. ENODIS
TECHNOLOGY CENTER, INC. FRYMASTER L.L.C. GARLAND COMMERCIAL INDUSTRIES LLC KYSOR
BUSINESS TRUST KYSOR HOLDINGS, INC. KYSOR INDUSTRIAL CORPORATION (MI) KYSOR
INDUSTRIAL CORPORATION (NV) KYSOR NEVADA HOLDING CORP. LANDIS HOLDINGS LLC
MANITOWOC EQUIPMENT WORKS, INC.

MANITOWOC FOODSERVICE

COMPANIES, LLC

MANITOWOC FOODSERVICE HOLDING, INC. MANITOWOC FP, INC.

MANITOWOC FSG INTERNATIONAL

HOLDINGS, INC.

MANITOWOC FSG OPERATIONS, LLC MANITOWOC FSG U.S. HOLDING, LLC MCCANN’S
ENGINEERING & MANUFACTURING CO., LLC MTW COUNTY LIMITED WELBILT CORPORATION
WELBILT HOLDING COMPANY WESTRAN CORPORATION   as Guarantors By:  

/s/ Maurice D. Jones

  Name:   Maurice D. Jones   Title:   Vice President and Secretary

[Joinder to Registration Rights Agreement]